Citation Nr: 1757974	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-48 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a right hip disability, to include degenerative joint disease (DJD). 

2. Entitlement to service connection for a left hand disability.

3. Entitlement to service connection for a sinus disability. 

4. Entitlement to service connection for a right knee disability, to include as secondary to a right hip disability. 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1977 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from the April 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in  Columbia, South Carolina (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The AOJ granted service connection for the Veteran's right hip disability and assigned an initial 10 percent rating, effective November 26, 2008.

The case was previously before the Board, most recently in December 2016 when it was remanded for additional development.  The case returns to the Board for further adjudication. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


	FINDINGS OF FACT	

1. The Veteran's right hip disability, status post right femur fracture, is manifested by healed femur fracture with painful but noncompensable motion loss even when considering flares or functional impairment on use. 

2. The evidence fails to show that a current left hand disability first manifested in service or is otherwise related to service. 

3. The evidence fails to show that a current sinus disorder first manifested in service or is otherwise related to service.

4. The evidence of record fails to establish that the Veteran's right knee disability had its onset in service, is etiologically related to service, or has been caused or aggravated by his service-connected right hip disability. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial rating in excess of 10 percent for a right hip disability, to include DJD, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5010-5252 (2017). 

2. The criteria for entitlement to service connection for a left hand disability are not met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for entitlement to service connection for a sinus disability are not met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. The criteria for entitlement to service connection for a right knee disability, to include as secondary to a right hip disability are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

As it pertains to the duty to assist, the AOJ has obtained service treatment records (STRs), VA treatment records and all private medical records for which the Veteran identified and authorized VA to obtain on his behalf.  

In general, VA medical examination and/or opinion is necessary when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The Veteran's STRs reflect a right femur fracture with attachment of a metallic plate, and a notation of a problem with the left hand for 4 days.  There was no notation of a sinus disorder.  The Veteran did not undergo a separation examination.  

The AOJ scheduled the Veteran for hand examination in March 2012 to obtain medical examination and opinion as to the nature and etiology of his claimed left hand disability.  The Veteran failed to report for this examination without good cause shown.  The Board finds no credible evidence that the Veteran did not receive his notice to report for examination, or that there were irregularities associated with the mailing for this examination request.  See Kyhn v. Shinseki, 23 Vet. App. 335 (2010) (noting that VA's general practice does not include maintaining a hard copy of the notice letter, its absence from the c-file "cannot be used as evidence to demonstrate that notice was not  examination at his address of record; it may be presumed that the VAMC electronically generated and mailed appellant notice of the scheduled).  The Board finds that this examination was necessary as there is insufficient lay or medical evidence to determine the nature and diagnosis of a current left hand disability, if any.  Absent this information, the Board cannot proceed to obtain opinion based solely on review of the record to determine whether the Veteran manifests a current left hand disability which first manifested in service or is causally related to injury in service.

With respect to the increased rating for service-connected right hip disability and service connection for a claimed right knee disability, the Board ordered an examination to correct examination inadequacies pertaining to the increased rating for right hip disability - including potential neurologic manifestations -  and to obtain opinion regarding the nature and etiology of the claimed right knee disability.  The Veteran cancelled his scheduled examination in May 2017 with the explanation that he was out of town and would let the AOJ know when he wanted to reschedule.  See Correspondence VBMS dated July 2017.  In a July 2017 Report of General Information, the AOJ sought to reschedule the examination since the May 2017 cancellation to no avail.  The Veteran has failed in his duty to cooperate with the scheduling of necessary VA examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (discussing that the "duty to assist is not always a one-way street" and the Veteran is obliged to cooperate with VA in the development of his/her claim). 

The Board finds that actual examination of the Veteran's right hip was necessary in order to determine whether there were any neurologic abnormalities and to evaluate the extent of functional impairment due to weight bearing, during flares and on use.  See 38 C.F.R. §§ 4.40, 4.45 and 4.49.  See also Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  As it pertains to the claimed right knee disability, the Board recognizes that the Veteran is service-connected for residuals of a femur fracture which, per 38 C.F.R. § 4.71a, Diagnostic Code 5255, can potentially be evaluated based on hip or knee impairment with the presence of malunion.  The record contains the STRs and references in VA treatment records years later to right knee stiffness and swelling.  There is no diagnosis of a right knee disability shown of record or any clear clinic findings.  The Board finds that examination was necessary as there is insufficient lay or medical evidence to determine the nature and diagnosis of a current right knee disability, if any.  Absent this information, the Board cannot proceed to obtain opinion based solely on review of the record to determine whether the Veteran manifests a current right knee disability which first manifested in service, is causally related to injury in service or is proximately due to service-connected right femur fracture residuals.

With respect to the sinus disorder, the Board finds no specific statement from the Veteran alleging recurrent or persistent symptoms since service, or an indication that a current sinus disorder is associated with service.  As such, VA has no duty to order VA examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (holding that a conclusory generalized statement that a service illness caused his present medical problems was insufficient to trigger duty to provide medical examination as this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case).  

The Board also observes that the Veteran failed to report for VA examination on another claim involving service connection for hearing loss.

Under 38 C.F.R. § 3.655, when a claimant does not report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  See 38 C.F.R. 3.160(b).  However, when the claim is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  

In this case, the Veteran's right hip disability claim is deemed an original claim as he seeks a higher initial rating.  See Turk v. Peake, 21 Vet. App. 565 (2008) (in applying 38 C.F.R. § 3.655, an initial rating claim is considered an original claim).  Similarly, the Veteran's service connection claims are also original.  As the Veteran failed to report of necessary VA examinations without good cause shown, all of the Veteran's claims will be rated on the evidence of record.  38 C.F.R. § 3.655.

In light of the above, the Board concludes that there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Increased Rating Claim

The Veteran claims entitlement to a rating greater than 10 percent for his service-connected residuals of right femur fracture, currently evaluated as a right hip disability.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990). 

The Veteran was granted service connection based on limitation of motion and painful motion of his right hip disability.  The disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5252.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code for the specific joint(s) involved, a rating of 10 percent is applied to each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating a disability from arthritis, the hip is considered a major joint.  38 C.F.R. § 4.45(f).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that Diagnostic Codes 5250 (ankylosis of the hip) and 5254 (flail joint of the hip) are not for application.  As discussed below, the Veteran's right hip is not ankylosed, nor does the evidence demonstrate that he has flail joint of the hip.

The Veteran has a history of right femur fracture in service.  Under Diagnostic Code 5255 (femur, impairment of), a 10 percent rating is assigned for malunion of the femur with slight knee or hip disability.  A 20 percent rating requires moderate knee or hip disability.  A 30 percent rating requires marked knee or hip disability.  A 60 percent rating requires either a fracture of the surgical neck of the femur with false joint or a fracture of the shaft or anatomical neck of the femur with nonunion, but without loose motion, and with weight-bearing preserved with the aid of a brace.  An 80 percent rating requires a fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).

Under Diagnostic Code 5251, which addresses extension, a 10 percent rating is warranted when thigh extension is limited to 5 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5251. 

Under Diagnostic Code 5252, which addresses flexion, a 10 percent rating is assigned when thigh flexion is limited to 45 degrees, a 20 percent rating is assigned when flexion is limited to 30 degrees, a 30 percent rating is assigned when flexion is limited to 20 degrees, and a 40 percent rating is assigned when flexion is limited to 10 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5252. 

Diagnostic Code 5253 addresses limitations on abduction and adduction of the hip.  Under Diagnostic Code 5253, a 20 percent rating is warranted for limitation of abduction of the thigh with motion lost beyond 10 degrees, a 10 percent rating is warranted for limitation of adduction with the inability to cross legs, and a 10 percent rating is warranted for limitation of rotation with the inability to toe-out more than 15 degrees in the affected leg.  38 C.F.R. § 4.71(a), Diagnostic Code 5253. 

Normal hip motion is defined as flexion from zero to 125 degrees and abduction from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010).  As it pertains to range of motion findings for the hip, separate ratings may be assigned for extension, flexion, abduction, adduction or rotation as they represent distinct disabilities.  M21-1, III.iv.4.A.1.a.

Historically, the Veteran was hospitalized in December 1978 because of a broken leg, where multiple metallic screws were attached to his right femur.  In June 1979, his fracture was described as completely healed.

The Veteran filed his original service connection claim on November 26, 2008.  In March 2009, he underwent VA examination wherein he related a history of right hip fracture in service requiring surgery with pin placement.  His current symptoms included right hip pain on an occasional basis which he treated with over-the-counter medication.  He last worked in September 2008 as a tile layer with his work activities being limited by right hip stiffness as well as having difficulty in kneeling and working for a sustained period of time.  He did not feel, however, that his right hip significantly affected his activities of daily living.  He had flare-ups, which were cold and activity related, characterized by increased stiffness and decreased motion.

On examination, the Veteran's extension was at 30 degrees (normal) and pain free.  Flexion of the hip was 120 degrees (125 degrees is normal) and pain free.  Abduction was 40 degrees; adduction 15 degrees, with end of range of motion pain.  The Veteran's range of motion was not significantly limited following repetitive use.  X-ray examination was interpreted as showing intact femoral screws along with a remote healed right proximal femur fracture.  The right hip joint space was decreased.  The examiner diagnosed the Veteran's hip condition as degenerative joint disease of the right hip with prior femur fracture and prior surgical treatment.  

The VA clinical treatment records associated with the claims file do not encompass any specific information relevant to rating the Veteran's right hip disability.  The Veteran failed to report for VA examination in October 2014. 

The Veteran also underwent VA examination in May 2016, to which he reported worsening symptoms, including numbness of the right hip associated with swelling of his right thigh, pain with prolonged walking/standing, without medication for pain management.  The examiner noted that the Veteran reported flare-ups lasting approximately two days where he suffered from additional functional loss of increased pain and swelling with prolonged weight-bearing.  

During range of motion testing, findings revealed right hip flexion of 0 to 85 degrees, extension of 0 to 10 degrees, abduction of 0 to 35 degrees, and adduction of 0 to 25 degrees.  There was external rotation to 50 degrees, and internal rotation to 15 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  The examiner stated that the Veteran's pain in all planes of motion did not result in functional loss.  There was evidence of pain on weight-bearing.  The examiner found no additional loss of function or range of motion on repetitive testing.  Despite the examination being conducted on a date where the Veteran was not experiencing a flare, the examiner confirmed that the present findings were medically consistent with the Veteran's statements.  There was 5/5 strength in flexion, extension and abduction.  There was no muscle atrophy or ankylosis.  The Veteran did not use any assistive devices for walking.

Based upon the above, the Board finds that the preponderance of the lay and medical evidence is against a rating in excess of 10 percent for the Veteran's right hip disability for any time during the appeal period.  The Veteran holds a 10 percent rating for painful but noncompensable motion loss of the right hip.  The Board finds no basis for a higher rating under any applicable diagnostic criteria.  

The original injury involved right femur fracture.  However, the STRs and March 2009 VA examinations reflect that this fracture healed without malunion, nonunion or other healing abnormalities.  The Veteran does not argue otherwise.  As such, the criteria of Diagnostic Code 5255 are not applicable.  Both VA examinations demonstrated active motion in all planes with assessments that ankylosis was present.  The Veteran has not described ankylosis.  As such, the criteria of Diagnostic Code 5250 are not applicable.  There is no lay or medical evidence of flail joint and, thus, the criteria of Diagnostic Code 5254 are not applicable.

The Veteran primarily reports painful right hip motion with numbness, swelling and stiffness.  The March 2009 and April 2016 VA examinations measured hip flexion no worse than 85 degrees, extension no worse than 30 degrees, abduction no worse than 35 degrees, adduction no worse than 15 degrees, external rotation no worse than 50 degrees and internal rotation no worse than 15 degrees.  The April 2016 VA examiner found that the Veteran's adduction is not so limited to prevent leg crossing.  These findings fall well short of the criteria for a compensable rating under Diagnostic Codes 5251, 5252 and 5253.

The Board next considers whether any further compensation can be provided under any applicable diagnostic code with consideration of the effects of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca and Mitchell, supra.  The Veteran has credibly reported right knee symptoms of pain, limitation of motion, swelling and stiffness worsened with weight-bearing, prolonged use and weather changes.  These complaints are credible and consistent with the medical evidence of record and are contemplated with the criteria for a compensable rating for arthritis.  However, there is no lay or medical evidence suggesting that his functional impairment on use or during flares meets or more closely approximates compensable motion loss under the other applicable diagnostic codes with extension being limited to 5 degrees, flexion limited to 45 degrees, limitation of adduction with inability to cross legs, or limitation of rotation with inability to toe out more than 15 degrees.  Notably, the recent examination found normal strength in all ranges of motion with no evidence of muscle atrophy indicative of disuse.  The Veteran was offered additional examination to more properly evaluate functional impairment on use and during flares, but he failed to report.  As such, the Board must make its decision on the basis of the record before it.

The Board is also aware of the Veteran's complaints of numbness.  He was offered additional examination to investigate this complaint, but he failed to report.  As such, the Board must make its decision on the basis of the record before it which contains no competent evidence discussing the source of this symptom.

Overall, even with consideration functional impairment on use, the Veteran falls well short of the criteria for the next higher ratings for motion loss under Diagnostic Codes 5251-53.  Thus, the Board finds no basis for a higher rating still based upon consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.49.  There is no doubt of material fact to be resolved in the Veteran's favor, see 38 U.S.C. § 5107, and the claim must be denied.  

Service Connection Claims

The Veteran contends that he manifests left hand, sinus, and right knee disabilities due to active military service.  Alternatively, the Veteran contends that his right knee disability could also be caused or aggravated by his service-connected right hip disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

I. Left Hand

At enlistment, the Veteran's upper extremities were deemed normal.  A December 1977 STR notes that the Veteran experienced a "problem with [his] left hand" for approximately four days.  Pertinently, the Veteran declined to undergo a separation examination.  

At present, the claims file does not encompass any other evidence regarding a currently diagnosed left hand disability, or the cause of such disability.  In short, although sympathetic to the Veteran's claim for service connection, the evidence fails to show that a current left hand disability first manifested in service or is otherwise related to service.  As noted above, the Veteran failed to report for VA examination in an effort by VA to obtain this evidence.  Consequently, the Veteran's claim of entitlement to service connection for a left hand disability must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

II. Sinus 

On examination at enlistment, the Veteran's sinuses were deemed normal.  Similarly, the Veteran denied sinusitis and hay fever on his report of medical history.  Moreover, the record indicated that the Veteran declined a separation examination.  

There are no other indications of a sinus disability in the Veteran's VA treatment records, or any other records associated with the claims file.  Therefore, at present, the evidence fails to demonstrate that the Veteran has a current sinus disability, and whether that disability is related to the Veteran's active military service.  For the foregoing reasons, service connection for sinus disability is denied.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

III. Right Knee

On the Veteran's February 1977 report of medical history, he denied having a tricked or locked knee, swollen or painful joints, and arthritis.  The record reflects that the Veteran was hospitalized in December 1978 because of a broken leg, where multiple metallic screws were attached to his right femur.  However, the June 1979 STRs indicated that his fracture had completely healed.  The Board notes that the Veteran is currently service-connected for a right hip disability encompassing the aforementioned in-service notation. 

In pertinent part, VA primary physician notes in June and December 2011 reflect the Veteran's report of right knee stiffness and swelling.  However, a diagnosis was not offered.  A January 2016 VA primary care note reflected the Veteran's report of some right knee stiffness.

During the Veteran's April 2016 VA examination for his hip, the Veteran reported pain with prolonged walking and standing, localized to the lateral hip, thigh, and knee.  However, the record fails to include any competent medical evidence associating the Veteran's claimed right knee disability to his in-service broken leg, or as being caused or aggravated his right hip disability.  None of the treatment records reflect any such opinion or even comment to that effect, and the Veteran has not presented or identified any such existing medical evidence or opinion.  As discussed above, the Veteran failed to report for VA examination meant to address this evidentiary deficiency.

As such, entitlement to service connection for a right knee disability, to include as secondary to a service-connected right hip disability is denied.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017). 

In making the aforementioned determinations the Board notes that the Veteran is competent to report the observable symptoms to which he experienced.  However, as it pertains to diagnosing the Veteran with a particular disability and determining the nature and etiology of such disability, the Board notes that the Veteran has not been shown to have such specialized training or expertise.  Thus, his lay opinion regarding the nature and etiology of any claimed conditions is not competent, and therefore has no probative value.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

As the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to an initial rating in excess of 10 percent for a right hip disability, to include DJD, is denied. 

Entitlement to service connection for a left hand disability is denied. 

Entitlement to service connection for a sinus disability is denied. 

Entitlement to service connection for a right knee disability, to include as secondary to a right hip disability is denied. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


